Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the 
arguments do not apply to the references being used in the current rejection.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 2-3 are objected to because of the following informalities:
Claim 2
“one of the back surfaces” should be --back surface--
Claim 3
“of the convex portions” should be --convex portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable 
over Greenstein et al. (U.S. Patent No. 5,592,730; hereinafter “Greenstein”) in view of Kageyama (U.S. Publication No. 2011/0108838; hereinafter “Kageyama”).
Regarding claim 1, Greenstein teaches a backing member comprising: 
16; “It is anticipated that the backing material comprises an epoxy material having acoustic absorbers and scatterers such as tungsten, silica, or chloroprene particles, although other materials having like acoustic absorbing characteristics could also be advantageously used.” [Column 7, lines 26-30]) comprising a lower surface (Figs. 11-15; Fig. 14, lower surface of 16) and an upper surface (Figs. 11-15; Fig. 14, upper surface of 16) opposite to each other (Fig. 14, opposing surfaces of 16), wherein a first direction (Figs. 11-15, z-direction) of the resin body (Figs. 11-15, 16) extends from (Fig. 14) the lower surface (Figs. 11-15; Fig. 14, lower surface of 16) toward the upper surface (Figs. 11-15; Fig. 14, upper surface of 16), a second direction (Figs. 11-15, x-direction) of the resin body (Figs. 11-15, 16) is orthogonal (Figs. 11-15; x-axis/y-axis/z-axis are orthogonal to each other) to the first direction (Figs. 11-15, z-direction), and a third direction (Figs. 11-15, y-direction) of the resin body (Figs. 11-15, 16) is orthogonal (Figs. 11-15; x-axis/y-axis/z-axis are orthogonal to each other) to the first direction (Figs. 11-15, z-direction) and the second direction (Figs. 11-15, x-direction); 
a plurality of leads (Figs. 11-15, 22) each of which extends (Fig. 14) in the first direction (Figs. 11-15, z-direction) from the lower surface (Figs. 11-15; Fig. 14, lower surface of 16) toward the upper surface (Figs. 11-15; Fig. 14, upper surface of 16), and that are embedded (Fig. 14) in the resin body (Figs. 11-15, 16) at a first pitch (Figs. 11-15, pitch of traces 22 in x-direction) in the second direction (Figs. 11-15, x-direction) and at a second pitch of traces 22 in y-direction) in the third direction (Figs. 11-15, y-direction); and 
a plurality of insulating spacers (Figs. 11-15; Fig. 12, 74; [Column 7, lines 56 and 61-62]) embedded (Fig. 12) in the resin body (Figs. 11-15, 16), each of the plurality of insulating spacers (Fig. 12, 74; [Column 7, lines 56 and 61-62]) is provided between (Fig. 12) a respective adjacent pair of leads (Fig. 12, pair of leads adjacent to 74) among the plurality of leads (Figs. 11-15, 22) in the third direction (Figs. 11-15, y-direction), the plurality of insulating spacers (Figs. 11-15, 74) each extends (Fig. 12; Fig. 14) in the second direction (Figs. 11-15, x-direction) the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) respectively contact (Fig. 12) the plurality of leads (Figs. 11-15, 22), and the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) are embedded (Fig. 12) in the resin body (Figs. 11-15, 16) at at a fourth pitch (Figs. 11-15, pitch of spacers 74 in y-direction) in the third direction (Figs. 11-15, y-direction). Greenstein does not teach the plurality of insulating spacers at a third pitch in the first direction.
Kageyama, however, does teach the plurality of insulating spacers (Figs. 20-21; Fig. 21, 41a-d) at a third pitch (Fig. 21, pitch of spacers 41a-d in z-direction) in the first direction (Fig. 21, z-direction).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Greenstein to include the features of Kageyama because it would optimize 
Regarding claim 2, Greenstein as modified teaches the backing member according to claim 1, wherein: 
each of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) comprises a front surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with one of the pair of leads 22 on one side) that directly contacts (Fig. 12) corresponding ones of the plurality of leads (Figs. 11-15, 22), and a back surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with the other of the pair of leads 22 on the opposing side) that is opposite (Fig. 14, opposing surfaces of 16) to the front surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with one of the pair of leads 22 on one side) in the third direction (Figs. 11-15, y-direction), and 
each of the plurality of leads (Figs. 11-15, 22) comprises a convex portion (Fig. 12, convex portion of 74) that protrudes outward (Fig. 12) in the third direction (Figs. 11-15, y-direction) to contact (Fig. 12) a corresponding one of the back surfaces (Figs. 11-15; Fig. 12, surface of 74 in direct contact with the other of the pair of leads 22 on the opposing side). 
Regarding claim 3, Greenstein as modified teaches the backing member according to claim 2, wherein each of the convex portions (Fig. 12, convex portion of 74) is shaped like a circle (Fig. 12, convex portion of 74) when seen from the third direction (Figs. 11-15, y-direction
Regarding claim 5, Greenstein as modified teaches the backing member according to claim 1, wherein the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) are formed of a resin ([Column 7, lines 26-30]).  
Regarding claim 6, Greenstein teaches an ultrasonic probe comprising: 
a resin body (Figs. 11-15, 16) comprising a lower surface (Figs. 11-15; Fig. 14, lower surface of 16) and an upper surface (Figs. 11-15; Fig. 14, upper surface of 16) opposite to each other (Fig. 14, opposing surfaces of 16), wherein a first direction (Figs. 11-15, z-direction) of the resin body (Figs. 11-15, 16) extends from (Fig. 14) the lower surface (Figs. 11-15; Fig. 14, lower surface of 16) toward (Fig. 14) the upper surface (Figs. 11-15; Fig. 14, upper surface of 16), a second direction (Figs. 11-15, x-direction) of the resin body (Figs. 11-15, 16) is orthogonal (Figs. 11-15; x-axis/y-axis/z-axis are orthogonal to each other) to the first direction (Figs. 11-15, z-direction), and a third direction (Figs. 11-15, y-direction) of the resin body (Figs. 11-15, 16) is orthogonal (Figs. 11-15; x-axis/y-axis/z-axis are orthogonal to each other) to the first direction (Figs. 11-15, z-direction) and the second direction (Figs. 11-15, x-direction); 
a plurality of leads (Figs. 11-15, 22) each of which extends (Fig. 14) in the first direction (Figs. 11-15, z-direction) from the lower surface (Figs. 11-15; Fig. 14, lower surface of 16) toward (Fig. 14) the upper surface (Figs. 11-15; Fig. 14, upper surface of 16), and that are embedded (Figs. 12/14) in the resin body (Figs. 11-15, 16) at a first pitch (Figs. 11-15, pitch of traces 22 in x-direction) in the second direction (Figs. 11-15, x-direction) and at a pitch of traces 22 in y-direction) in the third direction (Figs. 11-15, y-direction); 
a plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) embedded (Figs. 12/14) in the resin body (Figs. 11-15, 16), each of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) is provided between (Fig. 12) a respective adjacent pair of leads (Fig. 12, pair of leads adjacent to 74) among the plurality of leads (Figs. 11-15, 22) in the third direction (Figs. 11-15, y-direction), the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) each extends (Fig. 12; Fig. 14) in second direction (Figs. 11-15, x-direction) the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) respectively contact (Fig. 12) the plurality of leads (Figs. 11-15, 22), and the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) are embedded (Fig. 12; Fig. 14) in the resin body (Figs. 11-15, 16) at a fourth pitch (Figs. 11-15, pitch of spacers 74 in y-direction) in the third direction (Figs. 11-15, y-direction); and a plurality of piezoelectric elements (Fig. 15, 14) each of which is arranged on (Fig. 15) the upper surface (Figs. 11-15; Fig. 14, upper surface of 16) and connected (Fig. 15) to a corresponding one of the plurality of leads (Figs. 11-15, 22) exposed (Fig. 15) in the upper surface (Figs. 11-15; Fig. 14, upper surface of 16). Greenstein does not teach the plurality of insulating spacers at a third pitch in the first direction.
Kageyama, however, does teach the plurality of insulating spacers (Figs. 20-21; Fig. 21, 41a-d) at a third pitch (Fig. 21, pitch of spacers 41a-d in z-direction) in the first direction (Fig. 21, z-direction).

Regarding claim 7, Greenstein as modified teaches the backing member according to claim 1, wherein: each of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) comprises a front surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with one of the pair of leads 22 on one side) that directly contacts (Fig. 12) corresponding ones of the plurality of leads (Figs. 11-15, 22), and a back surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with the other of the pair of leads 22 on the opposing side) that is opposite (Fig. 14, opposing surfaces of 16) to the front surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with one of the pair of leads 22 on one side) in the third direction (Figs. 11-15, y-direction), and the front surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with one of the pair of leads 22 on one side) of each of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) is a surface (Fig. 12). Greenstein does not teach the front surface is a flat, planar surface.
Kageyama, however, does teach the front surface is a flat, planar surface (Fig. 2, 41 flat, planar surface; [0153]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of 
Regarding claim 8, Greenstein as modified teaches the ultrasonic probe according to claim 6, wherein: each of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) comprises a front surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with one of the pair of leads 22 on one side) that directly contacts (Fig. 12) corresponding ones of the plurality of leads (Figs. 11-15, 22), and a back surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with the other of the pair of leads 22 on the opposing side) that is opposite (Fig. 14, opposing surfaces of 16) to the front surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with one of the pair of leads 22 on one side) in the third direction (Figs. 11-15, y-direction), and the front surface (Figs. 11-15; Fig. 12, surface of 74 in direct contact with one of the pair of leads 22 on one side) of each of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) is a surface (Fig. 12). Greenstein does not teach the front surface is a flat, planar surface.
Kageyama, however, does teach the front surface is a flat, planar surface (Fig. 2, 41 flat, planar surface; [0153]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Greenstein to include the features of Kageyama because it would optimize 
Regarding claim 9, Greenstein as modified teaches the backing member according to claim 1, wherein: at least two insulating spacers (Figs. 11-15; Fig. 12, 74) of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) are embedded (Fig. 12) in the resin body (Figs. 11-15, 16) at a same position (Fig. 12) in the third direction (Figs. 11-15, y-direction), and at least two insulating spacers (Figs. 11-15; Fig. 12, 74) of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) are embedded (Figs. 12/14) in the resin body (Figs. 11-15, 16) at the fourth pitch (Figs. 11-15, pitch of spacers 74 in y-direction) in the third direction (Figs. 11-15, y-direction). Greenstein does not teach at least two insulating spacers at a third pitch in the first direction and at least two insulating spacers at a same position in the first direction.
Kageyama, however, does teach at least two insulating spacers (Figs. 20-21; Fig. 21, 41a-d) at a third pitch (Fig. 21, pitch of spacers 41a-d in z-direction) in the first direction (Fig. 21, z-direction) and at least two insulating spacers (Figs. 20-21; Fig. 21, 41a-d) at a same position (Figs. 20-21; Fig. 21, 41a-d) in the first direction (Fig. 21, z-direction).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Greenstein to include the features of Kageyama because it would optimize the position, radius, and density of the protrusions thereby improving the damping characteristics and the transmission/reception sensitivity.  
Regarding claim 10, Greenstein as modified teaches the ultrasonic probe according to claim 6, wherein: at least two insulating spacers (Figs. 11-15; Fig. 12, 74) of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) are embedded (Fig. 12) in the resin body (Figs. 11-15, 16) at a same position (Fig. 12) in the third direction (Figs. 11-15, y-direction), and at least two insulating spacers (Figs. 11-15; Fig. 12, 74) of the plurality of insulating spacers (Figs. 11-15; Fig. 12, 74) are embedded (Figs. 12/14) in the resin body (Figs. 11-15, 16) at the fourth pitch (Figs. 11-15, pitch of spacers 74 in y-direction) in the third direction (Figs. 11-15, y-direction). Greenstein does not teach at least two insulating spacers at a third pitch in the first direction and at least two insulating spacers at a same position in the first direction.
Kageyama, however, does teach at least two insulating spacers (Figs. 20-21; Fig. 21, 41a-d) at a third pitch (Fig. 21, pitch of spacers 41a-d in z-direction) in the first direction (Fig. 21, z-direction) and at least two insulating spacers (Figs. 20-21; Fig. 21, 41a-d) at a same position (Figs. 20-21; Fig. 21, 41a-d) in the first direction (Fig. 21, z-direction).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Greenstein to include the features of Kageyama because it would optimize the position, radius, and density of the protrusions thereby improving the damping characteristics and the transmission/reception sensitivity.  



Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837